
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 334
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2010
			Mr. Gary G. Miller of
			 California submitted the following concurrent resolution; which was
			 referred to the Committee on Ways and
			 Means
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  the current Federal income tax deduction for interest paid on debt secured by a
		  first or second home should not be further restricted.
	
	
		Whereas homeownership is a fundamental American ideal,
			 which promotes social and economic benefits beyond the benefits that accrue to
			 the occupant of the home;
		Whereas homeownership is an important factor in promoting
			 economic security and stability for American families;
		Whereas it is proper that the policy of the Federal
			 Government is and should continue to be to encourage homeownership;
		Whereas the national homeownership rate for the third
			 quarter of the year 2010 was 66.7 percent;
		Whereas the housing needs of the population will change as
			 the population ages;
		Whereas the greatest growth sectors in homeownership are
			 minorities and first-time homebuyers;
		Whereas the level of homeownership among foreign-born
			 naturalized citizens is the same as the level of homeownership of the nation as
			 a whole (67 percent in 2009);
		Whereas the value of a home represents a valuable source
			 of savings for a family;
		Whereas the provisions related to homeownership are among
			 the simplest and most easily administered provisions of the Internal Revenue
			 Code of 1986;
		Whereas the current Federal income tax deduction for
			 interest paid on debt secured by a first home has been a valuable cornerstone
			 of this Nation’s housing policy for most of this century and may well be the
			 most important component of housing-related tax policy in America today;
			 and
		Whereas the current Federal income tax deduction for
			 interest paid on debt secured by second homes is of crucial importance to the
			 economies of many communities in each of the 50 States: Now, therefore, be
			 it
		
	
		That it is the sense of the Congress
			 that the current Federal income tax deduction for interest paid on debt secured
			 by a first or second home should not be further restricted.
		
